Appeal from a judgment of the Wayne County Court (John B. *1664Nesbitt, J.), rendered September 18, 2014. The judgment convicted defendant, upon a jury verdict, of reckless endangerment in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her following a jury trial of reckless endangerment in the second degree (Penal Law § 120.20), defendant contends that her sentence, a one-year jail term, is unduly harsh and severe. We reject that contention. Although defendant has no prior criminal record and had been gainfully employed prior to her arrest on the underlying charges, her conduct in this case was egregious and endangered the lives of at least two people, one of whom sustained an injury to her leg. Moreover, it does not appear from a review of the sentencing minutes and the presentence report that defendant feels any remorse. Under the circumstances, we perceive no basis to exercise our power to modify her sentence as a matter of discretion in the interest of justice (see CPL 470.15 [6] Pa]).
Defendant failed to preserve for our review her remaining contention that County Court, in imposing the maximum sentence, improperly considered the alleged conduct relating to the count of the indictment for which she was acquitted (see CPL 470.05 [2]). In any event, that contention is not supported by the record.
Present—Whalen, P.J., Centra, Lindley, Trout-man and Scudder, JJ.